 564DECISIONS Or NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT discourage membership in District No. 8 of the InternationalAssociation of Machinists, AFL-CIO, or any other labor organization of ouremployees, by discharging or otherwise discriminating against any employee inregard to his hire, tenure, or any term or condition of employment.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of the right to self-organization, to form labororganizations, to join or assist the above-named Union, or any other labororganization, to bargain collectively through representatives of their own choos-ing, and to engage in collective bargaining or other mutual aid or protection,or to refrain from any or all such activities, except to the extent that such rightmay be affected by an agreement (the execution or application of which is notprohibited by State law) requiring membership in a labor organization asauthorized by the National Labor Relations Act.WE WILL offer Walter Sangari immediate and full reinstatement to the positionhe formerly held, or its equivalent, without prejudice to his seniority or otherrights and privileges, and make him whole for any loss of pay he may havesuffered as a result of the discrimination against him.SYMONS MANUFACTURING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, MidlandBuilding, 176 West Adams Street, Chicago 3, Illinois, Telephone No. Central 6-9660,if they have any question concerning this notice or compliance with its provisions.The Kroger Co.andRetail Clerks Union,1550; Retail ClerksUnion,1540; Retail Clerks Union, 1504; Retail Clerks Union,1460;Retail Clerks Union,1453;Retail Clerks Union,98; Re-tailClerks International Association,AFL-CIO.CaseNo.13-CA-474,0.March 18, 1963DECISION AND ORDEROn August 14, 1962, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the attached Intermediate Report.Thereafter, the Respondent, the General Counsel, and the ChargingParties filed exceptions to the Intermediate Report and supportingbriefs.'1The Charging Parties have requested oral argument.This request is hereby denied asthe record, the exceptions, and the briefs adequately present the issues and positions ofthe parties141 NLRB No. 46. THE KROGER CO.565The Board has reviewed the rulings of the Trial Examiner madeat the hearing and, finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record in this case, including the excep-tions and briefs, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner insofar as they are consistentwith the following.The charging locals represent employees of various grocery storesin the Chicago area, although elections under Board auspices havenever been held among such employees. Since 1945, Respondenttogether with other retail grocery store operators in and about Chicagohave bargained collectively with the charging locals on a group basis zThe employers have no formal association, constitution, or bindingrules of procedure.During negotiations from 1945 to 1954, theunions usually submitted their contract proposals to individual em-ployers who then met as a group with the unions.Each employerwas represented by one or more individuals.The employer repre-sentatives usually caucused prior to meetings with the unions to dis-cuss the union proposals and to agree upon a common frontvis a viathe unions. In 1954, representatives of employers and unions partici-pating in negotiations increased in number to the extent that thegroups became unwieldly.Thereupon, Saunders, representative ofRespondent, without formal designation by other employer representa-tives, assumed the role of spokesman for the employer group andcontinued in this role until the fourth session of the 1961 negotiations.As the result of the joint negotiations, separate but substantiallysimilar collective-bargaining contracts were signed between the localunions and the respective employers.In the fall of 1961, the unions served notice of contract reopening.At the first negotiating session the unions proposed,inter alia, apension plan.Saunders, acting as spokesman for the employer group,said that Respondent and A & P had their own pension plans and werenot interested in one which was jointly administered.The unionsinsisted upon a pension plan.Respondent was equally adamant ininsisting that it would not agree to such a plan because it already hadone.During the early stages of negotiations, the A & P representa-tive also strenuously opposed a pension plan for his company.Atthe 12th negotiating session held on February 22, 1962, the employerspokesman, Quirk, a representative of National Tea Company, said2In 1945 the employer group consisted of Respondent, Atlantic & Pacific Tea Company,National Tea Company, and Associated Food Retailers,an association of local inde-pendently owned retail food stores. In 1955, Eagle-PigglyWiggly,and in 1961, Red OwlStores joined the group.Although there were other locals participating in joint negotiations during the earlyhistory of bargaining, the union group was reduced to the six charging locals due tomerger of seieral smaller locals.All the charging locals are members of Retail ClerksChicago Area Council, District 3, except Local 1460, which is a Gary,Indiana, local. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat although the employers were willing to make certain wageadjustments some of them were unwilling to agree to a pension plan.The union representatives replied that the parties were bargainingjointly and each member of the group would be bound by any agree-ment reached.Quirk disagreed and said that if the unions felt thatRespondent would be so bound, they should notify Respondent'srepresentative personally.At the next meeting Respondent's repre-sentative said categorically that his company would be bound onlyby an agreement to which it specifically assented, and that it wouldnot agree to a contract which included a pension plan.At this meet-ing the unions and the employers, with the exception of Respondent,reached agreement on terms of a new contract, including a pensionplan.Separate meetings between Respondent and the unions failedto result in an agreement, the pension plan being the stumbling block.Thereupon the Unions struck Respondent.Although as stated, separate but substantially similar contractsresulted from joint bargaining, there is a history of individual adjust-ments between separate employers and separate unions which variedthe jointly negotiated terms and conditions of employment.Thus:1.Respondent's Representative Saunders testified without contra-diction that in 1952 he separately negotiated with the unions to excludeco-managers in Respondent's stores from the compulsory union mem-bership provisions in the then current contract and this agreement is.still being honored.2.After the 1956 bargaining agreement was signed, Respondentseparately negotiated with union officials so as to interpret the phrase"regularly employed" in section 6 of that agreement to mean thatthere would be a 4-week period after an employees' schedule changebefore his rate of pay would be adjusted.3.In March 1956, Local 1453 asked that Respondent grant em-ployee members in its stores time and a half for overtime, contraryto the agreement in force.Respondent refused.4. In December 1955, Respondent was party to a 2-year jointlynegotiated contract with Local 1460 covering employees in its Indianastores.The agreement did not provide for checkoff of union dues.However, upon being apprised by Local 1460 that it was having dif-ficulty collecting dues in a particular store, Respondent and Local1460 modified the existing contract to provide for dues checkoff.Noother local unions or employers participated in these supplementarynegotiations.5.In 1957, Respondent, National Tea, and A & P negotiated withLocal 1460 for an extension of the union-security provision in the ex-isting bargaining contract because Indiana had passed a right-to-worklaw and Local 1460 was anxious to secure an extension of the existingclause before the new statute became effective.No other local par- THE KROGER CO.567ticipated in these negotiations.However, the tentative agreementreached was never reduced to writing or signed because the law be-came operative before the agreement could be presented to Local1460's membership for ratification.6.On February 8, 1960, Respondent signed a separate agreementwith Local 1460 providing for an agency shop. In the fall of thatyear Respondent and Local 1460 negotiated and signed a supplementthereto providing for a checkoff under the agency shop arrangement,to begin 31 days after hire or execution of the supplement.7.The 1959-61 bargaining contracts between Respondent, NationalTea, A & P, and Associated Food Retailers provided for the estab-lishment of a health and welfare trust fund.After negotiations beganin 1960 to establish the trust,Local 1460 notified Respondent that itdesired a separate trust agreement for employeesin the Lake County,Indiana, stores, in order to include under the trust employees ofvarious independent grocers who did not participate in the Chicagobargaining.Thereupon Respondent,A & P, and National Tea nego-tiated a separate trust for the Indiana employees.Associated FoodStores did not participate in the negotiations for the Indiana trust.8.From the beginning of joint bargaining,the Retail Clerks Inter-national has negotiated a separate understanding with AssociatedFood providing that only those employer-members of the Associa-tion employing members of its localswhichare parties to the agree-ment shall be covered thereby. In 1955, the International negotiateda "rider" with the Association which provided that the 1955-57 agree-ment was entered into with the International through its authorizedagent, the Retail Clerks Joint Council.The bargaining contractsbetween Respondent,A & P, and National Tea for the same years pro-vided that they were entered into with the International through theindividual locals as its agents.9. In 1958,National Tea negotiated a written supplement relatingto uniforms for female employees which differed from the provisionon the same subject in other employers' collective-bargaining contractswith the locals.10.Before the 1954-56 agreements, Respondent, A & P, NationalTea, and Associated Food Retailers had the classification "BakeryDepartment Head" in their bargaining contracts.However, the con-tracting union agreed to drop this classification from the 1954-56contract with A & P, from the 1957-59 contract with National Tea,and from the 1959-61 contract with Respondent.The contract withAssociated Food Retailers still includes this classification.11. In 1959, the locals and the employers included in their contractsan "indemnification clause" whereby the unions agreed to indemnifythe companies for any claims resulting from the agency shop agree-ment.After the 1959-61 agreement had been negotiated, A & P and 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe unions agreed to omit the indemnification clause from the A & Pcontract.12.After the 1959-61 contracts had been signed, Respondent, A & P,National Tea, and Associated Food Retailers entered into certainunderstandings with the locals relating to the appointment of anassistant manager and other employees based on a review of averagestore sales, ". . . Provided that the store does not already have oneemployee in each classification." National Tea redrafted the langaugeof the understanding and omitted the quoted phrase.This redraftwas accepted by the locals as part of National Tea's contract for1959-61.13.With respect to the health and welfare clause in the 1959-61agreements, A & P refused to sign until a change in wording was madeto prevent the provision from being declared illegal.The Inter-national agreed and the contract with the A & P contained thismodification.When National Tea and Associated Food Retailerslearned of the modification, they prevailed upon the locals to incor-porate the same change in their own agreements.However, the unionsrejected Respondent's request for a similar amendment to its owncontract.The General Counsel contends that Respondent violated Section8(a) (5) of the Act by refusing to sign the jointly negotiated collec-tive-bargaining agreement.The Trial Examiner recommended thatthe complaint be dismissed because the record failed to establish thatin its 1961-62 negotiations "respondent manifested bad faith, or thatit refused to bargain in violation of Section 8(a) (5) and (1) ofthe Act."We agree with the Trial Examiner's conclusion, but for asomewhat different reason.During the 1961 negotiations Respondent made clear from the out-set that it would not agree to a pension plan even if other employersdid so agree.As the Trial Examiner found, this position was takenin good faith.When the representatives of other employers in thebargaining group did agree after prolonged negotiations to a pensionplan, they expressly disclaimed any authority to bind Respondent.Further, as set forth above, during the entire period of multiemployerbargaining, individual employers and individual unions had negoti-ated individual modifications in the jointly negotiated agreementswithout protest from other parties to the agreements.The evidence,we believe, justifies a finding, as in the J t HFoodcase,' that in jointlynegotiating for a collective bargaining agreement, the parties mutuallyunderstood that individual variances in the agreement could be negoti-ated by the individual parties.Accordingly, in refusing to accede tothe pension plan agree to by other employers and in insisting uponseparate negotiations of this issue, Respondent exercised a prerogative9J c6HFood Inc., etal., 139 NLRB 1398. THE KROGER CO.569established by past practice and did not therefore refuse to bargainin violation of Section 8(a) (5) and (1) of the Act .4 Accordingly,we shall dismiss the complaint.[The Board dismissed the complaint.]' Subsequent to the Issuance of the Intermediate Report, Allen Alsip, petitioner in CaseNo 13-RD-494 [not published in NLRB volumes], filed a motion to intervene for thepurpose of excepting to the Trial Examiner's failure to find that no multiemployer unitexisted.Like the Trial Examiner, although for a different reason, we find it unnecessaryto decide that the parties' practice of Individual adjustments precludes their having estab-lished an appropriate multiemployer unit.Accordingly, the motion is hereby denied.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEOn March 8, 1962, the above-named labor organizations filed a charge in the above-entitled case.On May 4, 1962, the General Counsel of the National Labor RelationsBoard issued his complaint and notice of hearing thereon.Thereafter, the Respond-ent's answer, dated May 15, 1962, was filed.An amendment to the complaint wasissued and served on May 18, 1962, and an answer to the amendment dated May 23was received.The complaint alleges and the answers deny that the above-namedRespondent has engaged in and is engaging in unfair labor practices in violation ofSection 8 (a) (5) and (1) of the National Labor Relations Act, as amended. Pursu-ant to notice, a hearing was held in Chicago, Illinois, on May 28, 29, 30, and 31, 1962,before Trial Examiner C. W. Whittemore.All parties were represented at the hearing and were afforded full opportunity topresent evidence pertinent to the issues, to argue orally, and to file briefs.Briefshave been received from all parties.After the close of the hearing a motion was received from the Respondent to correctthe transcript as to numerous typographical errors.Said motion shows on its facethat it was served upon the other parties.No objection having been received, themotion is granted, the record is hereby ordered corrected in accordance therewith,and the motion is hereby made a part of the record of these proceedings.Also after the hearing there was received, pursuant to agreement of the partiesat the hearing, a written stipulation concerning certain contracts.Said stipulationis hereby made a part of the record as General Counsel's Exhibit No. 38.Disposition of the Respondent's motion to dismiss the complaint, upon whichruling was reserved at the hearing, is made by the following findings, conclusions, andrecommendations.Upon the record thus made, and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Kroger Co. is an Ohio corporation with principal office in Cincinnati, Ohio.Itmaintains and operates retail food stores in various States of the United States,including Illinois and Indiana.During the year preceding issuance of the complaint the Respondent sold and dis-tributed food products valued at more than $1,000,000.During the same period itreceived goods at its Illinois and Indiana stores valued at more than $100,000 whichwere transported to such stores in interstate commerce directly from States otherthan Illinois and Indiana.The Respondent is engaged in commerce within the meaning of the Act.II.THE CHARGING UNIONSRetail Clerks Union, 1550, 1540, 1504, 1460, 1453, and 98, and Retail Clerks Inter-national Association, AFL-CIO, are labor organizations within the meaning of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Setting and major issueFor a period of more than 15 years Kroger, together with a varying number of othernational chains and an association of independent stores, has engaged in joint or 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDgroup bargaining with the Retail Clerks in the Chicago area.Within that area, dur-ing the 1961-62 negotiations, Kroger had some 63 stores and about 1,200 employees.In substance, it is General Counsel's contention that such custom and practice ofgroup bargaining had effectively established the legal fact that all the employees ofthe participating employers constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.This contention theRespondent disputes.Thus is raised the issue of a multiple-employer unit.Negotiations looking toward new contracts between the participating locals andemployers began in the fall of 1961 and continued until April 1962 when resultantagreements were executed with all such employers except Kroger.One or moreKroger officials participated in these negotiations, jointly with representatives of theother employers, until February 24-or, more accurately, the early morning ofFebruary 25, at which time it appeared that all parties except Kroger had reachedagreement on contract terms.The one union demand which Kroger had consistentlydeclined to grant, from the beginning of negotiations, but which the other employersfinally agreed to, involved a pension program.General Counsel urges, and the Respondent denies, that by refusing to sign acontract containing the pension plan provisions Kroger refused to bargain withinthe meaning of Section 8(a) (5) of the Act.In preliminary summary the foregoing are the issues as raised by the originalcomplaint, based upon the original charge filed by the locals.Although the chargewas not amended, the complaint on May 18, 1962, was amended to allege that by theunfair labor practice of refusing to bargain the Respondent caused certain of itsemployees in the area to go on strike in April-a strike which apparently wascontinuing at the time of the hearing.While the fact of a strike is not disputed thequestion as to whether it was caused and prolonged by unfair labor practices is to beresolved only after a conclusion is reached concerning the legal character of Kroger'sdeclining to sign the contract involved herein.At the opening of the hearing General Counsel again amended the complaint byalleging that the Respondent refused to bargain by threatening "its employees withloss of benefits in an effort to undermine the Union,to destroy the bargaining unit,and to avoid its obligation to execute the contract agreed to by the Employer group."The Respondent denies this allegation.B. Relevant facts1.Bargaining historyAt the outset it is to be noted that this case does not depict a situation of employer-association bargaining:that is, where individual employers formally join, contributefinancial support to,and empower an association to represent them in negotiatingwith labor organizations,delegating to such association expressly or by implicationthe authority to bind them in agreements reached as a result of such negotiations.More succinctly, none of the complicated questions of agency and scope of authorityare here involved.Briefly summarized, the history of bargaining as revealed by the record is asfollows:(a) Since 1945 one or more officials of Kroger have participated jointly with otherrepresentatives of Chicago area food chain or independent stores in negotiatingfor periodical contracts with representatives of the Charging Unions in this case.In 1947 and apparently for several years thereafter the employer group consistedof the Respondent, Atlantic & Pacific Tea Company, National Tea Company, andAssociated Food Retailers, an association of local food stores.The Unions wererepresented by their officials.During this period, according to the credible testimonyof M. H. Saunders, Kroger's labor relations representative, there was no "spokesman"for the employer group, but representatives of each employer participated at will.(b) About 1954 the employer group was somewhat enlarged by representativesof additional chains and the Unions' representatives increased in number.As amatter of convenience, but with no formal delegation of power by other employers,Saunders acted as "spokesman" for the employer group.He continued in thiscapacity until the fourth session of the 1961 negotiations, when he dropped outbecause of other duties.Through other representatives, however, Kroger participatedin the joint negotiations until, as noted in more detail below, the latter part ofFebruary 1962.(c)As a witness Saunders readily conceded that the purpose of these group nego-tiations was to seek a uniform agreement with the Unions as to wages, hours, andother working conditions.He also testified that after discussing problems andproposals among themselves, the participating employers agreed to "present a common THE KROGER CO.571point of view" in responding to union demands, and that it had been the practice todo so.(d) Throughout this history of group-employer negotiations with the labor organiza-tion here involved no employer, until Kroger did so in 1962, actually withdrewfrom such negotiations or refused to sign the same or similar contract agreed to byother employers in the same group.2.The 1961-62 negotiationsAs noted earlier in this report contracts between the Charging Unions and allemployers in the participating group except Kroger were finally executed in April1962.Negotiations to that end were begun October 26, 1961, and frequent meetingswere held thereafter until the early morning of February 25, 1962.Since there is no claim by General Counsel that Kroger failed to meet with theUnions at reasonable times, or that any other issue of unlawful bargaining exceptthat concerning the pension program was involved at any time during the negotiations,itappears pointless to review in detail what was said and done at each of theseseveral meetings.As to the pension program issue, the following pertinent facts are noted:(a)During the first five meetings,representatives of the participating employersmet and negotiated directly with union representatives.(b)At and after the sixth meeting, on January 18, 1962, actual negotiationsgenerally were carried on between subcommittees of both union and employer officials.However, other employer representatives, remained in adjoining quarters for con-sultation by their subcommittee.(c)For the first time in the bargaining history, this year the Union's initial demandsincluded a pension program, the details of which are immaterial here.At the firstmeeting in October, according to the testimony of Victor Reysa, an official of Local1550, Saunders put the Unions on notice that both Kroger and A & P were "notinterested"in the pension program proposals since each chain"had their ownpension programs." 1(d)At most,ifnot all,following negotiating meetings the pension issue wasdiscussed.(General Counsel makes no claim in his complaint that Kroger at anytime refused to discuss or negotiate concerning a pension program.)(e)At the fourth meeting, in December, the A & P representative notified theunion representatives that the pension proposal would be a "strike issue" with bothhis company and Kroger. According to Reysa's own testimony the union representa-tive replied: "If it was a strike issue, so be it."(f)At a meeting early in February 1962, Van Ausdall, a Kroger official, remindedthe union representatives that his company's position of not granting any pensionplan inany of its various contracts throughout the system was well known; effec-tively again putting the Union on notice that it would not accept a contract containingsuch provision.A union representative countered by voicing his opinion that theywere negotiating a "uniform" contract (thereby implying that if other employersagreed to a pension program Kroger would have to do likewise), and warning VanAusdall that it would be illegal for Kroger to withdraw from the negotiations without"timely notice."(g) It does not appear from the record that Van Ausdall was disturbed by thiscurb opinion. In any event, he did not abandon his position, and continued to attendthe meetings-although, not being on the subcommittee of employers, he did notparticipate at all times directly in the negotiations.(h)On February 24 a meeting began which extended through until the earlyhours the next morning.Van Ausdall was invited into the direct negotiations,where he again voiced his refusal to be a party to any contract containing pensionprovisions, again contending that Kroger employees would lose, if such contractwere signed, their accrued benefits under the Company's long-established profit-sharing and retirement plan.Van Ausdall also specifically stated that while theemployers' representative on their subcommittee.Quirk, had his authorizationto "negotiate" on other matters still involved, such authorization did not include thesubject of pensions.When the union representative told Van Ausdall that hiscompany would be "bound by whatever settlement was reached," Kroger's representa-iAlthough the record contains evidence concerning the nature of Kroger's so-calledprofit-sharing and retirement programs, set up many years earlier, it does not appearnecessary here to describe them in any details.Whether their existence was a reasonableground for Kroger's refusal to accept the Unions' pension program is not in issue. 572DECISIONSOF NATIONAL LABOR RELATIONS BOARDtive replied that his company would be bound only by settlement"that we specificallyagreed to."(i)After further negotiations,at the same extended meeting, it appears that allemployers except Kroger finally agreed, in principle,on all issues including the pen-sion program.Van Ausdall wasagain called in to state his position which was, ineffect,that he was prepared to accept the settlement in all respects except the pensionprovisions.He offered,moreover,to continue meeting with the Union in an effortto reach agreement.The union representative responded that he believed Krogerwas bound by the agreement reached by the other employers,and upon this noteVan Ausdall leftthe meeting.(j)Although,as noted above,itappears that the Unions and all employers ex-ceptKroger believed agreement had been reached on a contract events provedfurther negotiations necessary.The written draft submitted to such employers bythe Union contained provisions contrary to their understanding,and the employers'group,Kroger being absent,met with the Unions again on April12.Theemployersleft thismeeting without signing contracts,apparently desiring more time for con-gideration.Thereafter,yielding to strike threats,all employers except Kroger signedcontracts.(k)After theFebruary 24-25 group negotiations,Kroger and union representa-tivesmet in two-party negotiations-no other employers participating,in an effortto reach some agreement,on at least three occasions:March 5,April 18,and May 3.Agreement was not reached.(1)On April 19 the locals began a strike against Kroger,which was continuingat the time of the hearing.3.The alleged"threats"As noted in section III, A, above at the hearing General Counsel expanded hiscomplaint to allege that Kroger also refused to bargain by threatening employeeswith loss of benefits in order to undermine the Unions.The Trial Examinerfinds no oral testimony in the record to support this allega-tion.In his briefGeneral Counsel fails to urge the point or to call attention to anydocumentary evidence which might support the allegation.Itmay be that he con-siders three company letters addressed to employees,all dated afterthe February 24-25 meeting,which he placed in evidence,to be sufficient to sustain the allegation.TheTrial Examiner discerns nothing in any one of the documentswhich mayreasonablybe considered to be even an implied threat.All deal,at least in part,withsome phaseof the Respondent's profit-sharing and retirement plans.C. ConclusionsThe record in this case is replete with contracts,excerpts from contracts,oral testi-mony, and arguments bearing upon the allegation of the complaint to the effectthat all employees of the various companies,including Kroger,which have"jointlynegotiated" with the Charging Unions down through the years since 1945,constitute"a unit appropriate for the purposes of collective bargaining"within the meaningof the Act.The briefs devote many pages to the point.In view of his disposition of the chief issue-the refusal to bargain-it does notappear necessary to the Trial Examiner to review,weigh,and resolve the conflictingand extensive arguments set forth in the briefs.There is no real dispute that certain employers, including Kroger,have customarilymet in"joint"or "group"fashion with representatives of the Unions for the pur-pose of reaching"uniform"agreements.At all times,however,itappears thatKroger,as well as other employers,participated as individuals in a group, and at notime delegated to any third party, such as an association or committee,the power tobind them separately or together.It is also well demonstrated in the record that ingeneral these group negotiations,until1961-62,have resulted in individual contractswhich were,except in some respects, "uniform." 2To reach the crux of the case, the Trial Examiner assumes that the unit allegedis an appropriate unit.He findsthatthe group negotiations,down through the years,have customarily culminated in "substantially"uniform but individual contracts.Butit is not his opinion that this assumption and finding lead logically and inevitably tothe conclusion that Kroger violated theAct byrefusing to sign the same contract otheremployers signed in 1962.The lawitself only requires the signing of an agreementa In passing,the Trial Examiner notes that in his brief GeneralCounsel retreats fromhis tight and precise allegation of the complaint-that the parties "executed uniform" NEW YORK MAILERS' UNION NO. 6, ITU, AFL-CIO573when reached?However, that requirement, in Section 8(d) quoted below, is im-mediately followed by: "but such obligation does not compel either party to agreeto a proposal or require the making of a concession."Since the law does not specifically prohibit an employer from refusing to make"concessions"-so long as he negotiates "in good faith" on mandatory issues-anddoes not specifically require each party in group negotiations to come to an identicalagreement, recourse is necessary to the Board and court interpretations of that law.The Trial Examiner has considered fully the opposing arguments in the severalbriefs, and the many cases cited.None of the cited cases present facts identical withthose established here, as viewed by the Trial Examiner. It appears that in mostcases,wherein direct violation of the language of the law was not found, the Board'spolicy has been to weigh each case on its own merits, and to apply-in effect if notin specific terms-the test of "good faith bargaining."It is thistest which the Trial Examiner applies in this case, as was done inN.L.R.B.v. Insurance Agents' International Union (Prudential Insurance Co.),361 U.S. 477,where good-faith bargaining by a labor organization was the chief issue.From the beginning of negotiations in the fall of 1961 Kroger's representatives atthe group bargaining maintained, and made known to the union representatives, thatthey would not yield to the demand the pension provisions be included in any contractthey signed.They did not refuse to discuss or "negotiate" the issue, so far as therecord reveals, and as previously noted General Counsel does not so contend.Theydid, however, decline to make any concession on the point of including the provisionin a contract, a privilege which the Act accords to any party to negotiations.And, asfound, Kroger representatives continued to meet with union officials, seeking solutionto the problems, after other employers had yielded to the union demands.The Trial Examinerhas normalrespect for the "voice of dissent," whether utteredby an individual, an employer, or a union representative.And he believes the conductof Kroger in this case to have been no more than an exercise of this privilege.Nomendacity was exhibited by that Respondent's representatives, nothing in their state-ments to unionofficials could reasonably be interpreted as indicating that they wouldagree to be bound by what other employers agreed to on the pension issue.Theyrecanted in no fashion from any agreement previously made by them either ex-pressly or by implication, during the 1961-62 negotiations.As to the Union's expressedcontention, in which General Counsel apparently joins,to the effect that majority rule must prevail in such group bargaining, the TrialExaminerfinds no specific support forit inBoard decisions.In short, the Trial Examiner concludes and finds that the evidence in this recorddoes not establish that in its 1961-62 negotiations with the Charging Unions theRespondentmanifested bad faith, or that it refused tobargain inviolation of Sec-tion 8(a) (5) and (1) of the Act.It will therefore be recommended that the complaint be dismissed in its entirety.RECOMMENDED ORDEROn the basis of the foregoing findings of fact and conclusionsof law, the TrialExaminer recommends that the complaint in this case be dismissed in its entirety.' Section 8(d) requires"the executionof a writtencontract incorporating any agree-ment reached if requestedby eitherparty."New York Mailers'Union No. 6, International TypographicalUnion,AFL-CIOandNews Syndicate Co., Inc.Case No. 2-CD-235.March 18, 1963DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the Act following acharge filed by News Syndicate Co., Inc., herein called the Company,allegingthat New York Mailers' Union No. 6, International Typo-141 NLRB No. 49.